TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00635-CV


Nance & Duncan, P.L.L.C., Joseph F. Duncan, and Glynn D. Nance, Appellants

v.

Cox Newspapers, L.P. d/b/a Austin American-Statesman, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 270452, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Because appellants Nance & Duncan, P.L.L.C., Joseph F. Duncan, and Glynn D.
Nance have failed to arrange for the timely filing of a clerk's record and have failed to submit a
status report regarding their appeal, we will dismiss this appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
	The Clerk of this Court filed appellants' notice of appeal on October 17, 2003.  On
December 3, 2003, the Clerk of this Court requested a response from the county clerk's office of
Travis County regarding the status of the clerk's record.  We received no response.  By letter dated
January 20, 2004, the Clerk of this Court requested from appellants a status report regarding this
appeal by January 30 and informed the parties that a failure to timely respond to this request would
result in dismissal of the appeal for want of prosecution.  To date, appellants have failed to respond
to the request.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b), (c).


					__________________________________________
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   February 20, 2004